WALKER, Circuit Judge.
Each of these eases is so far like the case of Mason et al. v. United States (Circuit Court of Appeals, Fifth Circuit) 273 Fed. 135, that the opinion rendered in the cited case sufficiently discloses the grounds relied on to support the decisions now announced. The decree in each' of these cases is affirmed in so far as it was in favor of the plaintiff below, and is reversed in so far as it credited the defendants below, or any of them, with drilling and operating costs incurred, and the cases are remanded, with direction that the accounting and the decrees be conformed to the views expressed in the opinion above referred to.
Affirmed in part; reversed in part.